DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-2 and 5 are objected to because of the following informalities:
Claim 1, line 14 recites “a position, corresponding to the first recess, of the box body”. The examiner suggests removing the commas for enhanced readability, which would result in the limitation being read as “a position corresponding to the first recess of the box body”.
Claim 1, line 16 recites “[a sealing member]…and be capable of being damaged..”. The examiner suggests “and be capable” be changed to “and is capable”, for clarity.
Claim 2, line 3 recites “[a second end plate]…and provided with a second recess”. The examiner suggests “and provided with” be changed to “and is provided with”, for enhanced readability.
Claim 2, line 5 recites “a position, corresponding to the second recess, of the box body”. The examiner suggests removing the commas for enhanced readability, which would result in the limitation being read as “a position corresponding to the second recess of the box body”.
Claim 5, line 15 recites “a position, corresponding to the third recess, of the box body”. The examiner suggests removing the commas for enhanced readability, which would result in the limitation being read as “a position corresponding to the third recess of the box body”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the accommodation space" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Line 1 of Claim 1 recites “a closed accommodation space”, but the skilled artisan would not easily be able to determine if “the accommodation space” in line 2 is referring to the “closed accommodation space” of line 1 or if it is referring to a separate accommodation space. The examiner notes that for purposes of examination “the accommodation space” will be interpreted to refer to the “closed accommodation space”. Claims 2-20 are also rejected due to their dependency on Claim 1.
The examiner further notes that upon amendment, any subsequent uses of “the accommodation space”, or “the closes accommodation space” should be considered to ensure consistency throughout the claims (see Claim 15).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 11-12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ohshiba et al. (US 20150280193A1), and further in view of Mitchell et al. (US 20030232236A1).
In Regards to Claim 1:
Ohshiba discloses a battery box (energy storage apparatus, 1), comprising: a box body (lower plate, 20, and upper plate, 30) comprising a closed accommodation space; and a first battery group (unit modules, 11/12/13) accommodated in the accommodation space (Figure 2, [0056]). Ohshiba further discloses that the first battery group (unit modules, 11/12/13) comprises: a first battery row (11/12/13), wherein the first battery row (11/12/13) comprises a plurality of batteries (energy storage device, 200) arranged side by side along a width direction (y direction), an explosion-proof valve (safety valve, 221) is disposed on the top of each battery (energy storage device, 200), and all explosion-proof valves (safety valve, 221) of the first battery row (11/12/13) form a first explosion-proof valve row (Figure 3, [0063, 0070]). Ohshiba further discloses a first guide plate (flow path forming portion, 300, and inner lid, 500), configured to extend along the width direction (y direction) and be sealed and disposed above the first explosion-proof valve row, wherein the first guide plate (flow path forming portion, 300, and inner lid, 500) and an upper surface of the first battery row (11/12/13) form a first path (flow path) extended along the width direction (y direction) (Figure 3, [0072, 0129-131]). Ohshiba further discloses a first end plate (see annotated Figure 3 below), disposed on one side in the width direction (y direction) of the first battery row (11/12/13) and provided with a first recess (see annotated Figure 3 below), wherein the first recess is located below the first guide plate (flow path forming portion, 300, and inner lid, 500) in a height direction (z direction) and communicates with one end of the first path (flow path), and an opening is disposed at a position, corresponding to the first recess, of the box body (lower plate, 20, and upper plate, 30) (Figures 3 and 15, 0156]).
The examiner notes that the safety valve (221) of Ohshiba meets all of the requirements of the explosion-proof valve outlined in the instant specification [0038], specifically, Ohshiba teaches that when an internal pressure of the battery (energy storage device, 200) is elevated, gas is discharged via the safety valve (221) [0070]. 
Ohshiba is deficient in disclosing that the battery box further comprises: a sealing member, configured to seal an opening corresponding to the box body and be capable of being damaged to open the opening.
Mitchell discloses a battery vent which is sealed during normal operation of the battery (100) in order to protect the electrochemical cells (102) from infiltration by moisture/air in the environment (Figure 3, [0004, 0028-0029]). Mitchell further discloses that the battery vent is sealed using a sealant (118) which is a heat sensitive material which melts upon an increase in temperature when hot gas is produced by a malfunctioning electrochemical cell (102), thus allowing the gas to escape via the vent (Figure 5, [0042]). Mitchell teaches that the venting of the hot gases produced by the electrochemical cell (102) serves to avoid any structural damage to the neighboring electrochemical cells (102) and the container (108a/108b) in which the battery (100) is stored [0005, 0008].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to apply the sealant of Mitchell as a sealing member for sealing the opening of Ohshiba, with a reasonable expectation of success in preventing moisture and air from the external environment from entering the battery box and damaging the components thereof, while also providing the battery box with the capability of releasing gas to the external environment upon battery malfunction. By doing so, all of the limitations of Claim 1 are met.

    PNG
    media_image1.png
    733
    573
    media_image1.png
    Greyscale

Annotated Figure 3 (Ohshiba US 20150280193A1)
The examiner notes that though Figure 3 only depicts one first battery row (11) of the first battery group (unit modules, 11/12/13), the skilled artisan would appreciate that when Figure 3 is annotated to indicate what is being considered the first end plate, first recess, etc., the annotated figure only depicts a third of what is considered to be the first end plate, first recess, etc., and such components would be found to be extended/multiplied as depicted in Figure 2. 
In Regards to Claim 2 (Dependent Upon Claim 1):
	Ohshiba as modified by Mitchell discloses the battery box of Claim 1 as set forth above. Ohshiba further discloses that the first battery group (unit modules, 11/12/13) further comprises: a second end plate (see annotated Figure 3 above), disposed on the other side in the width direction (y direction) of the first battery row and provided with a second recess (see annotated Figure 3 above), wherein the second recess is located below the first guide plate (flow path forming portion, 300, and inner lid, 500) in the height direction (z direction) and communicates with the other end of the first path, and an opening is disposed at a position, corresponding to the second recess, of the box body (lower plate, 20, and upper plate, 30) (Figures 3 and 15, [0156]). Therefore, all of the limitations of Claim 2 are met.
In Regards to Claim 3 (Dependent Upon Claim 2):
Ohshiba as modified by Mitchell discloses the battery box of Claim 2 as set forth above. Ohshiba further discloses that the first battery group (unit modules, 11/12/13) has more than two first battery rows (11/12/13) arranged side by side along a length direction (x direction) (Figure 2, [0057]). Ohshiba further discloses that a quantity of the first guide plates (flow path forming portion, 300, and inner lid, 500) is more than two (one per unit module 11/12/13)), and each of the first guide plates (flow path forming portion, 300, and inner lid, 500) is sealed and disposed above a corresponding first explosion-proof valve row and forms a first path (flow path) with an upper surface of a corresponding first battery row (11/12/13) (Figure 3, [0072, 0129-131]). Therefore, all of the limitations of Claim 3 are met.
In Regards to Claim 4 (Dependent Upon Claim 3):
Ohshiba as modified by Mitchell discloses the battery box of Claim 3 as set forth above. Ohshiba further discloses that the first end plate has more than two first recesses, and each of the first recesses communicates with one end of a corresponding first path (flow path); and the second end plate has more than two second recesses, and each of the second recesses communicates with the other end of a corresponding first path (flow path) (see Figure 2 and annotated Figure 3 above). Therefore, all of the limitations of Claim 4 are met. 
In Regards to Claim 11 (Dependent Upon Claim 1):
Ohshiba as modified by Mitchell discloses the battery box of Claim 1 as set forth above. Ohshiba further discloses that the first guide plate (flow path forming portion, 300, and inner lid, 500) comprises: a main body (flat portion, 530); side portions (inner lid body portion, 510), connected to both sides of the main body along the length direction (x direction) and extending along the first battery row (Figures 12 and 15, [0148, 0151]). Ohshiba further discloses fixing portions (550), connected to the side portions (inner lid body portion, 510) and extending outward along the length direction (x direction), wherein the fixing portions (550) are sealed and fixed on the upper surface of the first battery row (Figures 12 and 15, [0136-0137, 0153-0154]). Therefore, all of the limitations of Claim 11 are met.
In Regards to Claim 12 (Dependent Upon Claim 11):
Ohshiba as modified by Mitchell discloses the battery box of Claim 11 as set forth above. Ohshiba further discloses that the first guide plate (flow path forming portion, 300, and inner lid, 500) further comprises: a stop portion (inclined portion, 540), disposed at one end of the main body (flat portion, 530) along the width direction (y direction) and connected to the ends of the main body (flat portion, 530), the side portions (inner lid body portion, 510) and the fixed portions (550) (Figure 12, [0151]). Therefore, all of the limitations of Claim 12 are met.


In Regards to Claim 20 (Dependent Upon Claim 1):
Ohshiba as modified by Mitchell discloses the battery box of Claim 1 as set forth above. Mitchell further discloses that the sealant may be selected from a group of thermoplastic adhesives such as ethylene/vinyl acetate copolymers (EVA), polyvinyl acetates (PVA), polyethylene (PE), amorphous polypropylene, polyamides, and polyesters [0040]. Therefore, upon the modification of Ohshiba by Mitchell as outlined in the rejection of Claim 1 above, all of the limitations of Claim 20 are met.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ohshiba et al. (US 20150280193A1) as modified by Mitchell et al. (US 20030232236A1), as applied to Claim 1 above, and further in view of Ejiri et al. (US 20130330579A1).
In Regards to Claim 5 (Dependent Upon Claim 1):
Ohshiba as modified by Mitchell discloses the battery box of Claim 1 as set forth above.
Ohshiba is deficient in disclosing that the battery box further comprises: a second battery group, wherein the second battery group and the first battery group are arranged side by side along the width direction, and the second battery group comprises: a second battery row, wherein the second battery row comprises a plurality of batteries arranged side by side along the width direction, an explosion-proof valve is disposed on the top of each battery, and all explosion-proof valves of the second battery row form a second explosion-proof valve row; a second guide plate, configured to extend along the width direction and be sealed and disposed above the second explosion-proof valve row, wherein the second guide plate and an upper surface of the second battery row form a second path extended along the width direction; and a third end plate, disposed on one side in the width direction of the second battery row and provided with a third recess, wherein the third recess is located below the second guide plate in the height direction and communicates with one end of the second path, and an opening is disposed at a position, corresponding to the third recess, of the box body.
Ejiri discloses battery block (1) which may be comprised of multiple battery groups (sections, S1/S2/S3/S4), wherein each battery group (sections, S1/S2/S3/S4) may be comprised of two battery rows (battery cell arrays, A/B) (Figure 1, [0026, 0034]). Ejiri teaches that such a battery block assembly allows the production of a battery block comprising a plurality of battery cells which are connected, arrayed, and fixed in such a way that is lightweight and compact [0001].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the battery box of Ohshiba to include a second battery group (identical to the first battery group) arranged side-by-side with the first battery group in the width direction, as it is a known configuration in the art for a battery assembly which is lightweight and compact, as taught by Ejiri. Furthermore, the skilled artisan would appreciate that the addition of a battery group would increase the electrochemical storage capacity of the battery box. By doing so, all of the limitations of Claim 5 are met.
Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ohshiba et al. (US 20150280193A1) as modified by Mitchell et al. (US 20030232236A1) and Ejiri et al. (US 20130330579A1), as applied to Claim 5 above, and further in view of Andersen et al. (US 20050147874A1).
In Regards to Claim 6 (Dependent Upon Claim 5):
Ohshiba as modified by Mitchell and Ejiri discloses the battery box of Claim 5 as set forth above.
Ohshiba is deficient in disclosing that one end, adjacent to the first battery group, of the second path is closed; and one end, adjacent to the second battery group, of the first path is closed.
Andersen discloses a venting system for a battery (10), wherein the battery (10) comprises a plurality of battery cells housed in a housing (20) having an opening which is closed with a covering (30) (Figure 2, [0025-0026]). Anderson further discloses that the covering (30) comprises two exhaust ports (37) of an exhaust path, and that one of the exhaust ports may be sealed to prevent any liquid or gas from entering the battery (10) or escaping from the battery (10) through the exhaust port (37) (Figure 2, [0042]). Anderson further discloses that by plugging the exhaust port (37), the exhaustion of gases produced by the battery (10) may be directed to be expelled at one single point (i.e. unplugged exhaust port) [0042-0043].  
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify Ohshiba to have one end of each of the first and second paths (adjacent to the second battery group and first battery group, respectively) closed, as it is known in the art to close one end of a gas exhaust path in order to direct the exhaust gas to be expelled at a singular point, as taught by Andersen. The skilled artisan would be particularly motivated to make such a modification in the case of Ohshiba, in order to prevent hot gas expelled via the first and second paths from being directly aim towards its neighboring battery group and in turn further heating adjacent battery groups. Upon making the above modification, all of the limitations of Claim 6 are met.
In Regards to Claim 7 (Dependent Upon Claim 6):
Ohshiba as modified by Mitchell and Ejiri discloses the battery box of Claim 6 as set forth above. Ohshiba discloses that the quantity of the first battery groups (unit modules, 11/12/13) arranged in the length direction (x direction) is three (Figure 2). As detailed above in the rejection of Claim 5, when Ohshiba is modified by Ejiri to have two identical battery groups, the quantity of the second battery groups arranged in the length direction (x direction) is three. Therefore, all of the limitations of Claim 7 are met.
In Regards to Claim 8 (Dependent Upon Claim 7):
Ohshiba as modified by Mitchell and Ejiri discloses the battery box of Claim 7 as set forth above. Ohshiba further discloses that the battery box (energy storage apparatus, 1) further comprises: a first beam (case side surface part, 102), disposed between two adjacent first battery groups (unit modules, 11/12/13) and two adjacent second battery groups (unit modules, 11/12/13) (Figures 2 and 7, [0122-0123]). Therefore, all of the limitations of Claim 8 are met.
In Regards to Claim 9 (Dependent Upon Claim 8):
Ohshiba as modified by Mitchell and Ejiri discloses the battery box of Claim 8 as set forth above.
Ohshiba is deficient in disclosing that the battery box further comprises: a second beam, sandwiched between the first battery group and the second battery group along the width direction.
Ejiri further discloses that second beams (section plate, 5) are sandwiched between the adjacent battery groups (sections, S1/S2/S3/S4) along the width direction (direction in which sections S1/S2/S3/S4 are arranged) (Figure 1, [0025]). Ejiri further discloses that the second beams (section plate, 5) serve to help fix the battery block (1) [0026].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the battery box of Ohshiba to include a second beam, as it is known in the art to include such a beam between adjacent battery groups to help fix them within the battery box, as taught by Ejiri. By doing so, all of the limitations of Claim 9 are met.
In Regards to Claim 10 (Dependent Upon Claim 9):
Ohshiba as modified by Mitchell and Ejiri discloses the battery box of Claim 9 as set forth above. Upon the above modifications, the skilled artisan would appreciate that the first beam (case side surface part, 102) and the second beam would divide the accommodation space into a plurality of subspaces, and each of the first battery groups (unit modules, 11/12/13) and each of the second battery groups (unit modules, 11/12/13) are respectively accommodated in corresponding subspaces (Figure 2). Therefore, all of the limitations of Claim 10 are met.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ohshiba et al. (US 20150280193A1) as modified by Mitchell et al. (US 20030232236A1), as applied to Claim 11 above, and further in view of Jung et al. (KR 20080036253A). 
In Regards to Claim 13 (Dependent Upon Claim 11):
Ohshiba as modified by Mitchell discloses the battery box of Claim 11 as set forth above. Ohshiba discloses that the first guide plate (flow path forming portion, 300, and inner lid, 500) serves to support the printed circuit board (700) (Figure 3, [0083]).
Ohshiba is deficient in disclosing that the fixing portions are bonded to the upper surface of the first battery row via a structural adhesive.
Jung discloses a battery pack comprising a battery cell (100), a mounting member (200), and a safety device (310), wherein the mounting member (200) serves to act as an insulating member and is positioned between the top surface of the battery cell (100) and the safety device (300) (Figure 3, p.6, lines 2-13). Jung further discloses that the mounting member (200) is directly adhered to the top surface of the battery cell (100) via a structural adhesive (Figure 6, p.2, lines 1-2, and p.8, lines 15-19). Jung further discloses that the safety device (300) may be a circuit board (Figure 3, p.4, lines 8-12).
Therefore it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to attach the first guide plate of Ohshiba to the upper surface of the first battery row using a structural adhesive, as it is known in the art as a method of attaching a component of a battery responsible for supporting a circuit board to the top surface of a battery, as taught by Jung. By doing so, all of the limitations of Claim 13 are met. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ohshiba et al. (US 20150280193A1) as modified by Mitchell et al. (US 20030232236A1), as applied to Claim 1 above, and further in view of Aoki et al. (WO 2012014348A1).
In Regards to Claim 14 (Dependent Upon Claim 1):
Ohshiba as modified by Mitchell discloses the battery box of Claim 1 as set forth above.
Ohshiba is deficient in disclosing that an adsorption material is provided in the first path formed by the first guide plate and the upper surface of the first battery row.
	Aoki discloses a battery cell module which comprises a plurality of unit cells (100), a cell housing case (200), and a gas discharge port (130) for discharging gas generated from the unit cell (100) when the abnormality of the unit cell (100) occurs (Figure 2, p.3, line 15-29). Aoki further discloses that in the case of unit cell (100) abnormality, an adsorption material (inert fluid) is released into a guide path to help suppress the risk of fire (Abstract and p.3, lines 35-46). Aoki further discloses that the adsorption material (inert fluid) may be sodium hydrogen carbonate powder in carbon dioxide (p.3, lines 35-36).
	Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the battery box of Ohshiba to include the adsorption material of Aoki in the first path, as it is known in the art to be applied to battery cell modules and would provide the skilled artisan with a reasonable expectation of success in reducing the risk of fire when battery abnormalities occur, as taught by Aoki. By doing so, all of the limitations of Claim 14 are met.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ohshiba et al. (US 20150280193A1) as modified by Mitchell et al. (US 20030232236A1), as applied to Claim 1 above, and further in view of Von Borck et al. (US 20120183823A1).
In Regards to Claim 15 (Dependent Upon Claim 1):
Ohshiba as modified by Mitchell discloses the battery box of Claim 1 as set forth above. Ohshiba discloses that the box body (lower plate, 20, and upper plate, 30) comprises: a lower box body (lower plate, 20); and an upper box body (upper plate, 30) (Figure 2, [0056]).
Ohshiba is deficient in disclosing that the upper box body is configured to be sealed and installed on the lower box body along the height direction and enclose the accommodation space with the lower box body.
Von Borck discloses a battery module (14) comprising a box body (housing, 111) which comprises: a lower box body (lower half, 112); and an upper box body (upper half, 128) (Figures 2A and 8E, [0074, 0099-0100]). Von Borck further discloses that the upper box body (upper half, 128) is configured to be sealed and installed on the lower box body (lower half, 112) along the height direction and enclose the accommodation space (space inside the housing, 111) with the lower box body (lower half, 112) (Figure 8E, [0102]). Von Borck teaches that the lower box body (lower half, 112) and the upper box body (upper half, 128) may be closed together in a sealed manner, which serves to prevent external contaminants from entering [0110-0111].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the box body of Ohshiba, the box body disclosed by Von Borck, as it is known in the art as a box body for a battery module which may be sealed, thus preventing any external contaminants from entering the module, as taught by Von Borck. By doing so, all of the limitations of Claim 15 are met.
In Regards to Claim 16 (Dependent Upon Claim 15):
Ohshiba as modified by Mitchell and Von Borck discloses the battery box of Claim 15 as set forth above. Von Borck further discloses that the lower box (lower half, 112) comprises: a bottom wall (lower side, 114); a first peripheral wall (longitudinal side 122/124), connected to the periphery of the bottom wall (lower side, 114) and extending in the direction of the upper box (upper half, 128); and a first flange (periphery extending groove and tongue system for sealing), connected to the first peripheral wall (longitudinal side 122/124) and extending outward along an upper edge of the first peripheral wall (longitudinal side 122/124) (Figures 8A, 8B, and 8E,  [0099, 0110]). Von Borck further discloses that the upper box (upper half, 128) comprises: a top wall (top surface in Figure 8C); a second peripheral wall (longitudinal side, 132) connected to the periphery of the top wall (top surface in Figure 8C) and extending in the direction of the lower box (lower half, 112); and a second flange (periphery extending groove and tongue system for sealing), connected to the second peripheral wall (longitudinal side, 132) and extending outward along the lower edge of the second peripheral wall (longitudinal side, 132), wherein the upper box (upper half, 128) is installed on the lower box (lower half, 112) along the height direction, and the second flange (periphery extending groove and tongue system for sealing) of the upper box (upper half, 128) is sealingly connected with the first flange (periphery extending groove and tongue system for sealing) of the lower box (lower half, 112) (Figures 8C, 8D, and 8E,  [0101, 0110]). Thus, upon the above modification detailed in the rejection of Claim 15, all of the limitations of Claim 16 are met.
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ohshiba et al. (US 20150280193A1) as modified by Mitchell et al. (US 20030232236A1) and Von Borck et al. (US 20120183823A1), as applied to Claim 16 above, and further in view of Okamoto et al. (US 20100323228A1). 
In Regards to Claim 17 (Dependent Upon Claim 16):
Ohshiba as modified by Mitchell and Von Borck discloses the battery box of Claim 16 as set forth above. 
Modified Ohshiba is deficient in disclosing that a portion of the second flange of the upper box bulges upward in the height direction to form a corresponding opening with the first flange of the lower box.
Okamoto discloses a battery (40) comprising a container (2) for housing the battery cells, a cover (3) to close the container (2), wherein the cover (3) contains a gas exhaust path (B1/B2) which serves to guide gas generated by the battery cells to the external environment (Figures 8 and 9, [0014, 0018, 0084]. Okamoto further discloses that the exhaust path (B1/B2) is formed by a first flange and a second flange (see annotated Figure 9 below), wherein the first flange extends upwards in the height direction to form a corresponding opening with the first flange, and the first flange of the lower box extends downward in the height direction to form a corresponding opening with the second flange (see annotated Figure 9 below).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the first and second flanges of Ohshiba (as previously modified by Von Borck) to be configured in the same manner as the first and second flanges of Okamoto, thus forming an opening which serves to guide the gas generated by the battery cells to the external environment, as it is a known approach to removing gas from a battery module assembly, as taught by Okamoto. By doing so, all of the limitations of Claim 17 are met. 

    PNG
    media_image2.png
    481
    959
    media_image2.png
    Greyscale

Annotated Figure 9 (Okamoto US 20100323228A1)
In Regards to Claim 18 (Dependent Upon Claim 16):
Ohshiba as modified by Mitchell and Von Borck discloses the battery box of Claim 16 as set forth above. 
Modified Ohshiba is deficient in disclosing that a portion of the second flange of the upper box bulges upward in the height direction and the corresponding portion of the first flange of the lower box bulges downward in the height direction to form a corresponding opening.
Okamoto discloses a battery (40) comprising a container (2) for housing the battery cells, a cover (3) to close the container (2), wherein the cover (3) contains a gas exhaust path (B1/B2) which serves to guide gas generated by the battery cells to the external environment (Figures 8 and 9, [0014, 0018, 0084]. Okamoto further discloses that the exhaust path (B1/B2) is formed by a first flange and a second flange (see annotated Figure 9 above), wherein the first flange extends upwards in the height direction to form a corresponding opening with the first flange, and the first flange of the lower box extends downward in the height direction to form a corresponding opening with the second flange (see annotated Figure 9 above).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the first and second flanges of Ohshiba (as previously modified by Von Borck) to be configured in the same manner as the first and second flanges of Okamoto, thus forming an opening which serves to guide the gas generated by the battery cells to the external environment, as it is a known approach to removing gas from a battery module assembly, as taught by Okamoto. By doing so, all of the limitations of Claim 18 are met. 
In Regards to Claim 19 (Dependent Upon Claim 16):
Ohshiba as modified by Mitchell and Von Borck discloses the battery box of Claim 16 as set forth above. 
Modified Ohshiba is deficient in disclosing that a portion of the first flange of the lower box bulges downward in the height direction and engages with the second flange of the upper box to form a corresponding opening.
Okamoto discloses a battery (40) comprising a container (2) for housing the battery cells, a cover (3) to close the container (2), wherein the cover (3) contains a gas exhaust path (B1/B2) which serves to guide gas generated by the battery cells to the external environment (Figures 8 and 9, [0014, 0018, 0084]. Okamoto further discloses that the exhaust path (B1/B2) is formed by a first flange and a second flange (see annotated Figure 9 above), wherein the first flange extends upwards in the height direction to form a corresponding opening with the first flange, and the first flange of the lower box extends downward in the height direction to form a corresponding opening with the second flange (see annotated Figure 9 above).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the first and second flanges of Ohshiba (as previously modified by Von Borck) to be configured in the same manner as the first and second flanges of Okamoto, thus forming an opening which serves to guide the gas generated by the battery cells to the external environment, as it is a known approach to removing gas from a battery module assembly, as taught by Okamoto. By doing so, all of the limitations of Claim 19 are met. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E FREEMAN whose telephone number is (571)272-1498. The examiner can normally be reached Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.E.F./Examiner, Art Unit 1724                                                                                                                                                                                                        /BRIAN R OHARA/Examiner, Art Unit 1724